Title: From James Madison to Congress, 20 April 1812
From: Madison, James
To: Congress


April 20th 1812.
Among the incidents to the unexampled increase and expanding interests of the American nation, under the fostering influence of free constitutions and just laws, has been a corresponding accumulation of duties in the several Departments of the Government: And this has been necessarily the greater, in consequence of the peculiar State of our foreign relations, and the connection of these with our internal administration.
The extensive and multiplied preparations into which the United States are at length driven, for maintaining their violated rights, have caused this augmentation of business to press, on the Department of War particularly, with a weight disproportionate to the powers of any single Officer, with no other aids than are authorized by existing laws. With a view to a more adequate arrangement for the essential objects of that Department, I recommend to the early consideration of Congress, a provision for two subordinate appointments therein, with such compensations annexed, as may be reasonably expected by Citizens duly qualified for the important functions which may be properly assigned to them.
James Madison
